Citation Nr: 0205892	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  99-00 868	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 25, 1966, to 
August 1, 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in June 1998 by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 1999, the 
case was transferred to the Cleveland, Ohio RO.  This matter 
was previously before the Board in May 2001, at which time it 
was remanded to the RO for additional development.  


FINDINGS OF FACT

1.  The veteran suffers from impairments due to injuries 
sustained in a September 1997 one-car accident.

2.  The evidence of record shows that, at the time of the 
September 1997 motor vehicle accident, the veteran was 
driving the vehicle while intoxicated under the influence of 
alcohol.  

3.  The proximate cause of the veteran's injuries and 
resulting disabilities was his intoxication.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes have not been met.  38 U.S.C.A. § 1521(a) 
(West 1991); 38 C.F.R. §§ 3.1(n), 3.301(c)(2), 3.342 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to non-service-connected 
disabilities not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a) (West 1991).  At issue in this case is 
whether disabilities affecting the veteran's ability to work 
resulted from his own willful misconduct.

"'Willful misconduct' means an act involving conscious 
wrongdoing or known prohibited action (malum in se or malum 
prohibitum). . .  (1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  (2) Mere technical violation 
of police regulations or ordinances will not per se 
constitute willful misconduct.  (3) Willful misconduct will 
not be determinative unless it is the proximate cause of 
injury, disease or death."  38 C.F.R. § 3.1(n) (2001).  As 
far as the drinking of alcoholic beverage is concerned, the 
simple drinking of such beverage is not of itself willful 
misconduct.  However, "[i]f, in the drinking of a beverage 
to enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability or death, the 
disability or death will be considered the result of the 
person's willful misconduct."  38 C.F.R. § 3.301(c)(2) 
(2001).  

Turning to the evidence of record, a September 1997 police 
report explains that the veteran was the driver of a vehicle 
involved in an accident, and that there were no passengers.  
The vehicle he was driving left a blacktop roadway and hit a 
tree.  Circumstances contributing to the accident were 
identified in this report as the veteran's failure to 
maintain control and his driving under the influence.  At the 
time of the accident, conditions were noted to have been dark 
and cloudy, and that the roadway surface was wet.  The 
veteran had to be removed from the vehicle following the 
accident.

A September 1997 private emergency room record notes that the 
veteran was an unrestrained driver when his car went over an 
embankment.  He was found by emergency medical services (EMS) 
to be unresponsive with his head under the dashboard and legs 
across the front seat.  He was moving his arms when found but 
could not move his legs.  When he arrived at the emergency 
room he stated that he wanted to get up, and thereafter his 
speech became unintelligible.  The diagnoses were a fracture 
at C6 and a left hemothorax.  Blood tests revealed that the 
veteran's blood alcohol content was 267.3 mg/dl.  

A November 1997 private hospital discharge summary states 
that, although the exact events of the motor vehicle accident 
were unclear, he was noted to have alcohol in his blood.  
Private hospital discharge summaries dated in December 1997 
and January 1998 recount that the veteran's injuries were the 
result of his involvement in a motor vehicle accident when he 
was driving under the influence of alcohol.  Physical 
impairments due to the accident included myelopathy with T-7 
complete paraplegia, T-7 vertebral body fracture, keratitis 
of the right eye, status-post percutaneous endoscopic 
gastrostomy tube placement, and neurogenic bowel, bladder, 
and sex dysfunction.

As the Board observed in its May 2001 remand, the veteran has 
made several statements regarding the events surrounding the 
accident in question.  In an April 1998 written statement, he 
indicated that he was driving to pick up a girlfriend when 
the accident occurred and that he had been drinking some.  
However, in his January 1999 substantive appeal, he indicated 
that he was never behind the wheel of the automobile.  He 
reported that he was in the passenger seat when the driver 
left the automobile.  He explained that the automobile then 
took off and he tried to climb over the console to take 
control of the car, but to no avail.  

The evidence submitted by the veteran subsequent to the May 
2001 remand fails to clarify the veteran's conflicting 
stories of the circumstances that caused the motor vehicle 
accident.  In a September 2001 statement in support of claim, 
the veteran states that he does not have much memory of the 
accident because he was in a coma for 3 months thereafter.  
He does remember being behind the wheel of the car, but does 
remember being with a friend, D A, before the accident.  The 
veteran claims to no longer have any contact with Mr. A.  The 
veteran contends that damage done to the car as shown in 
certain photographs supports his claim that he was not on the 
driver's side of the vehicle.  He contends that the 
photographs suggest that, had he been the driver, he would 
have escaped serious injury.  

In his October 2001 hearing testimony before the RO, the 
veteran elaborated that he had been fishing with Mr. A on the 
day of the accident and that they decided to go home because 
it got late, dark, cold, and rainy.  The veteran testified 
that Mr. A was driving, but that after that his memory is 
blank.  His next memory is of waking up 90 days later in a 
hospital.  The veteran explained that he has memory problems 
because of the accident, as diagnosed by his doctors.  The 
veteran stated that Mr. A must have left him for dead after 
the accident.  The veteran reiterated that the pictures of 
the damage to the car tend to prove that he could not have 
been driving the car.  He asserts that they explain how Mr. A 
walked away from the accident unhurt.  The veteran further 
related that he spoke to Mr. A once since the accident, 
although he was not sure what year the conversation took 
place, but that they did not talk about the accident.  At 
present, although the veteran has attempted to find Mr. A, he 
is unaware of Mr. A's current whereabouts.  He noted that 
nobody he knows is aware of where Mr. A is currently 
residing.  

Upon review of the evidence of record in conjunction with the 
applicable laws and regulations, the Board finds that the 
veteran's injuries were the result of his own willful 
misconduct, and therefore that his claim for entitlement to a 
permanent and total disability rating for pension purposes 
must be denied.  This conclusion is predicated on the 
available evidence, which reveals that the veteran was 
driving the vehicle while intoxicated at the time of the 
crash, and that such intoxication resulted proximately and 
immediately in his current disabilities.  The police report, 
blood tests, and the veteran's initial April 1998 written 
statement all corroborate that he was intoxicated.  While the 
veteran has stated that he was not the driver, but rather a 
passenger, and that the driver walked away from the accident 
never to be seen again, his January 1999 and September 2001 
written versions of this story are inconsistent, and these 
statements are inconsistent with his October 2001 RO hearing 
testimony.  The veteran attributes his conflicting stories to 
memory problems as a result of his injuries from the 
accident, including a coma.  However, the medical evidence 
fails to show that the veteran suffered a coma or any memory 
deficiencies.  Indeed, the medical records show that the 
veteran was conscious at the scene of the accident, at the 
hospital, and throughout his recovery; there was never a 
diagnosis of coma.  In addition, although the veteran 
contends that the damage to the car as shown in the 
photographs proves that he was not on the driver's side of 
the vehicle, because otherwise he would not have sustained 
such serious injuries, the Board finds such argument to be 
speculative and unpersuasive.  The photographs appear to show 
extensive damage to the car, and the veteran was not 
restrained by a seatbelt.  His being unrestrained leads the 
Board to find that any lay assessment about the seriousness 
of injury relative to the location of damage to the vehicle 
as being without evidentiary value.  

Although the accident occurred after dark while the vehicle 
was traveling on wet pavement, nothing about the 
circumstances suggests that the accident was directly caused 
by anything but the veteran's lack of ability to control the 
vehicle due to intoxication.  In other words, the Board finds 
that, given the intoxication as noted by the police and 
medical attendants as a cause of the accident, and because of 
the absence of evidence pointing to another cause as the 
direct, proximate one, the Board concludes that the proximate 
cause in this case was the veteran's intoxication while 
driving.  Other factors may have played a role, such as the 
wet pavement and dark environment, but the proximate cause-
that without which the accident would not have occurred-was 
the veteran's intoxication.  The Board finds that, for the 
reasons enunciated above, the preponderance of the evidence 
is against the claim.

In summary, as the evidence of record shows that the 
veteran's own willful misconduct was the proximate cause of 
the veteran's disability, the preponderance of the evidence 
is against the veteran's claim, and entitlement to a 
permanent and total disability rating for pension purposes is 
therefore denied. 

The Board now takes the opportunity to respond to the 
procedural objections of the veteran's accredited 
representative.  First, the representative contends that the 
veteran is entitled to respond to the RO's decision contained 
in the November 2001 supplemental statement of the case.  In 
response to this argument, the Board notes that the RO in 
fact gave the veteran such an opportunity when the 
supplemental statement of the case was issued.  A November 5, 
2001, letter specifically instructed the veteran that he had 
60 days to respond.  Providing such a period to respond is 
consistent with the regulations governing the process due the 
veteran.  38 C.F.R. § 20.302(c) (2001).  In fact, the RO 
waited until March 2002 before forwarding the case to the 
Board.  Consequently, the Board finds no violation of the 
veteran's right to respond to the supplemental statement of 
the case.

Second, the representative asserts that the RO's reliance on 
negative evidence in denying the veteran's claim was an 
inappropriate application of the relevant laws and 
regulations, and that the RO failed to apply the appropriate 
standard of proof in this case, namely, clear and convincing 
evidence.  In making this assertion, the representative cited 
a recently decided case, Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. April 1, 2002) (en banc).  However, the 
representative's reliance on this case is misplaced, as the 
ruling made by the United States Court of Appeals for the 
Federal Circuit supports the opposite of what the 
representative contends.  In Forshey, it was held that the 
preponderance of the evidence was the appropriate standard of 
proof to be applied, and that negative evidence could be 
considered in weighing whether the evidence meets such a 
standard.  

In arriving at its decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  VA has since issued 
regulations consistent with this law.  See 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Among 
other things, this law and its implementing regulations 
include a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits 
and to make reasonable efforts to obtain such evidence.  

The appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought on appeal.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed the 
appellant and his representative of the information and 
evidence necessary to substantiate the claim, and have 
therefore satisfied the notification requirements.  The Board 
finds that the evidence of record contains the findings 
necessary to apply the pertinent law.  The Board also finds 
that the record as it stands is adequate to allow for review 
of the claim of entitlement to a permanent and total 
disability rating for pension purposes and that no further 
action is necessary to meet the requirements of the VCAA.  In 
this case, it appears that all pertinent evidence on the 
question before the Board has been obtained.  The veteran has 
indicated that Mr. A was driving the vehicle when the 
accident occurred, but there is no suggestion that further 
information can be obtained from Mr. A or any other 
eyewitness.  Consequently, further development to fulfill the 
duty to notify or duty to assist is not necessary.  It may 
therefore be said that, under the circumstances of this case, 
further action to address the VCAA would serve no useful 
purpose, at least as to the issue addressed above.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

